The plaintiff in error, hereinafter called defendant, was convicted in the county court of Alfalfa county on a charge of being drunk in a public place, and his punishment fixed at a fine of $50 and at confinement in the county jail for a period of 15 days. The case was tried in March, 1925, and the appeal lodged in this court June 25, 1925. No briefs have been filed in support of the appeal, and no appearance for oral argument made. An examination of the record discloses that the offense was properly charged, and the evidence sufficient to sustain the verdict, although numerous witnesses testifying for the defendant denied that defendant was intoxicated. The weight and credibility of the witnesses, however, are for the jury. In the light of the record, we believe that the judgment should be modified, by reducing the punishment imposed by striking off entirely that part of the judgment for confinement in the county jail. As so modified, the case is affirmed. *Page 109